                              1   WEIL, GOTSHAL & MANGES LLP                       KELLER & BENVENUTTI LLP
                                  Stephen Karotkin (pro hac vice)                  Tobias S. Keller (#151445)
                              2   (stephen.karotkin@weil.com)                      (tkeller@kellerbenvenutti.com)
                                  Jessica Liou (pro hac vice)                      Peter J. Benvenutti (#60566)
                              3   (jessica.liou@weil.com)                          pbenvenutti@kellerbenvenutti.com
                                  Theodore Tsekerides (pro hac vice)               Jane Kim (#298192)
                              4   (theodore.tsekerides@weil.com)                   (jkim@kellerbenvenutti.com)
                                  Matthew Goren (pro hac vice)                     650 California Street, Suite 1900
                              5   (matthew.goren@weil.com)                         San Francisco, CA 94108
                                  767 Fifth Avenue                                 Tel: 415 496 6723
                              6   New York, NY 10153-0119                          Fax: 650 636 9251
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   Proposed Attorneys for Plaintiffs (Debtors
                                  and Debtors in Possession)
                              9
                                                            UNITED STATES BANKRUPTCY COURT
                             10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                 SAN FRANCISCO DIVISION
                             11
                                    In re:                                     Case Nos. 19-30088 (DM)
                             12                                                          19-30089 (DM)
                                    PG&E CORPORATION
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13                                                Adv. Pro. No. 19-03003 (DM)
      767 Fifth Avenue




                             14                                                Chapter 11
                             15

                             16     PACIFIC GAS AND ELECTRIC
                                    COMPANY
                             17
                                                                Debtors.
                             18

                             19    PG&E CORPORATION,
                                   PACIFIC GAS AND ELECTRIC
                             20    COMPANY,                                    MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN OPPOSITION OF MOTIONS
                             21                                 Plaintiffs,    TO INTERVENE

                             22     v.

                             23    FEDERAL ENERGY
                                   REGULATORY COMMISSION
                             24
                                                                Defendant.
                             25

                             26
                             27

                             28   OPPOSITION TO MOTIONS TO INTERVENE                                           ADV. PRO. NO. 19-03003
                                                                                                              MAIN CASE NO. 19-30088
                             Case: 19-03003      Doc# 72     Filed: 02/11/19     Entered: 02/11/19 08:37:26    Page 1 of 25
                              1
                                                                                        TABLE OF CONTENTS
                              2                                                                                                                                                   Page

                              3   TABLE OF AUTHORITIES ................................................................................................................. i

                              4   I. PRELIMINARY STATEMENT .....................................................................................................1

                              5   II. BACKGROUND .............................................................................................................................3

                              6        A. The Movants Entered into Power Purchase Agreements with PG&E Before
                                          Bankruptcy .................................................................................................................................3
                              7
                                       B. FERC Claimed Authority over this Court’s Power to Reject Contracts. ...................................3
                              8
                                       C. The Debtors Filed for Bankruptcy and Sought Enforcement of the Automatic Stay ................4
                              9
                                  III. THE COURT SHOULD DENY THE MOTIONS ..........................................................................5
                             10
                                       A. The Movants Lack Article III Standing .....................................................................................5
                             11
                                            1. The Movants’ Hypothesized Injury is Not Concrete ...........................................................6
                             12
                                            2. The Movants Lack a Particularized Stake in the Outcome of this Adversary
                             13                Proceeding............................................................................................................................7
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14        B. The Movants Also Do Not Satisfy the Standard for Intervention Under Rule 24 .....................8
      767 Fifth Avenue




                             15             1. Section 1109(b) of the Bankruptcy Code Does Not Grant Movants “An
                                               Unconditional Right” To Intervene. ....................................................................................9
                             16
                                            2. The Movants Cannot Meet Rule 24(a)(2)’s Requirements for Intervention as of
                             17                Right. ..................................................................................................................................10

                             18             3. The Movants Cannot Satisfy The Requirements for Permissive Intervention
                                               Under Rule 24(b) 17
                             19
                                  IV. CONCLUSION ..............................................................................................................................19
                             20
                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28


                                OPPOSITION TO MOTIONS TO INTERVENE                                         i                        ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                                                M AIN CASE
                                                                                                        Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                                           2 of . 19-30088
                              1
                                                                                     TABLE OF AUTHORITIES
                              2                                                                                                                                          Page(s)

                              3   Cases
                              4   Abramson v. Pennwood Inv. Corp.,
                                     392 F.2d 759 (2d Cir. 1968).............................................................................................................8
                              5

                              6   Arakaki v. Cayetano,
                                     324 F.3d 1078 (9th Cir. 2003) .................................................................................................11, 15
                              7
                                  Arizonans for Official English v. Arizona,
                              8       520 U.S. 43 (1997) ...........................................................................................................................6

                              9   Arkansas Louisiana Gas Co. v. Hall,
                                     453 U.S. 571 (1981) .........................................................................................................................4
                             10
                                  Ballesteros v. MERS,
                             11
                                     No. 2:13-CV-01239-GMN, 2013 WL 6405037 (D. Nev. Dec. 3, 2013) .......................................15
                             12
                                  In re Caldor Corp.,
                             13       303 F.3d 161 (2d Cir. 2002)...........................................................................................................10
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   In re Catholic Bishop of N. Alaska,
                                      No. ADV F08-90019-DMD, 2009 WL 8446700 (Bankr. D. Alaska Mar. 25, 2009) ...................10
      767 Fifth Avenue




                             15
                                  Chicago & Grand Trunk R. Co. v. Wellman,
                             16      143 U.S. 339 (1892) .........................................................................................................................5
                             17
                                  Citizens for Balanced Use v. Mont. Wilderness Ass’n,
                             18       647 F.3d 893 (9th Cir. 2011) .........................................................................................................13

                             19   Diamond v. Charles,
                                     476 U.S. 54 (1986) ...........................................................................................................................6
                             20
                                  Dilks v. Aloha Airlines,
                             21      642 F.2d 1155 (9th Cir. 1981) .......................................................................................................12
                             22
                                  Donaldson v. United States,
                             23      400 U.S. 517 (1971), superseded by statute on other grounds as stated in United
                                     States v. New York Tel. Co., 644 F.2d 953 (2d Cir. 1981) .............................................................11
                             24
                                  U.S. ex rel. Eisenstein v. City of New York, New York,
                             25      556 U.S. 928 (2009) .......................................................................................................................10
                             26   Freedom from Religion Found., Inc. v. Geithner,
                                     644 F.3d 836 (9th Cir. 2011) .........................................................................................................17
                             27
                             28   Fuel Oil Supply v. Gulf Oil Corp.,
                                     762 F.2d 1283 (5th Cir. 1985) .......................................................................................................10


                                OPPOSITION TO MOTIONS TO INTERVENE                                       i                        ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                                              M AIN CASE
                                                                                                      Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                                         3 of . 19-30088
                                  In re Gruntz,
                              1       202 F.3d 1074 (9th Cir. 2000) .......................................................................................................14
                              2
                                  Karcher v. May,
                              3      484 U.S. 72 (1987) ...........................................................................................................................6

                              4   Lance v. Coffman,
                                     549 U.S. 437 (2007) .........................................................................................................................8
                              5
                                  Lexmark Int’l, Inc. v. Static Control Components, Inc.,
                              6      572 U.S. 118 (2014) .........................................................................................................................7
                              7   Lilith Games (Shanghai) Co. v. uCool, Inc.,
                              8       No. 15-CV-01267-SC, 2015 WL 4914694 (N.D. Cal. Aug. 17, 2015) .........................................18

                              9   Lujan v. Defs. of Wildlife,
                                     504 U.S. 555 (1992) .........................................................................................................................6
                             10
                                  Med. Protective Co. v. Pang,
                             11     Civ. No. 05-2924-PHX-SMM, 2006 WL 1544192 (D. Ariz. June 1, 2006) .................................11
                             12   In re Molasky,
Weil, Gotshal & Manges LLP




                             13       843 F.3d 1179 (9th Cir. 2016) .........................................................................................................8
 New York, NY 10153-0119




                                  Morgan Stanley Capital Grp. Inc. v. Pub. Util. Dist. No. 1 of Snohomish Cty., Wash.,
      767 Fifth Avenue




                             14
                                    554 U.S. 527 (2008) .........................................................................................................................4
                             15
                                  Nemee v. Cnty. of Calaveras (In re Nemee),
                             16      Case No. 09-93249-E-11, Adv. Pro. No. 09-9088, 2012 ...........................................................9, 10
                             17   NextEra Energy, Inc., et al. v. Pac. Gas & Elec. Co.,
                                     Dkt. No. EL 19-35-000 (Jan. 22, 2019), [AP Dkt. 10, Exhibit B] ...................................................4
                             18

                             19   Nw. Forest Res. Council v. Glickman,
                                     82 F.3d 825 (9th Cir. 1996) .........................................................................................13, 15, 16, 17
                             20
                                  Oregon Prescription Drug Monitoring Program v. U.S. Drug Enf’t Admin.,
                             21      860 F.3d 1228 (9th Cir. 2017) .........................................................................................................5
                             22   Permian Basin Area Rate Cases,
                                     390 U.S. 747, 822 (1968) .................................................................................................................4
                             23

                             24   Perry v. Proposition 8 Official Proponents,
                                     587 F.3d 947 (9th Cir. 2009) ................................................................................................. passim
                             25
                                  Perry v. Schwarzenegger,
                             26      630 F.3d 898 (9th Cir. 2011) .........................................................................................................18
                             27   Phar-Mor, Inc. v. Coopers & Lybrand,
                                     22 F.3d 1228 (3d Cir. 1994)...........................................................................................................10
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE                                       ii                       ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                                              M AIN CASE
                                                                                                      Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                                         4 of . 19-30088
                                  Public Serv. Co. of N.H. v. Patch,
                              1      136 F.3d 197 (1st Cir. 1998) ..........................................................................................................13
                              2
                                  S. California Edison Co. v. Lynch,
                              3       307 F.3d 794 (9th Cir.), modified, 307 F.3d 943 (9th Cir. 2002), and certified
                                      question answered sub nom. S. California Edison Co. v. Peevey, 31 Cal. 4th 781,
                              4       74 P.3d 795 (2003) ...................................................................................................................12, 13
                              5   In re Shubh Hotels Pittsburgh, LLC,
                                      495 B.R. 274 (Bankr. W.D. Pa. 2013) .............................................................................................8
                              6
                                  Sierra Club v. EPA,
                              7
                                      995 F.2d 1478 (9th Cir. 1993) .......................................................................................................11
                              8
                                  South Carolina v. North Carolina,
                              9      558 U.S. 256 (2010) .........................................................................................................................6

                             10   Spangler v. Pasadena City Bd. Of Educ.,
                                     552 F.2d 1326 (9th Cir. 1977) .......................................................................................................17
                             11
                                  Spokeo, Inc. v. Robins,
                             12
                                     136 S. Ct. 1540 (2016) .................................................................................................................6, 7
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Town of Chester, N.Y. v. Laroe Estates, Inc.,
                                     137 S. Ct. 1645 (2017) .....................................................................................................................6
      767 Fifth Avenue




                             14

                             15   U.S. v. Alisal Water Corp.,
                                     370 F.3d 915 (9th Cir. 2004) .........................................................................................................12
                             16
                                  UMG Recordings, Inc. v. Bertelsmann AG,
                             17     222 F.R.D. 408 (N.D. Cal. 2004) ...................................................................................................18
                             18
                                  Valley Forge Christian Coll. v. Americans United for Separation of Church & State, Inc.,
                             19      454 U.S. 464 (1982) .....................................................................................................................5, 8

                             20   Statutes

                             21   11 U.S.C. § 362 ................................................................................................................................5, 14
                             22   11 U.S.C. § 365 ..................................................................................................................................2, 5
                             23   11 U.S.C. § 1109(b) .........................................................................................................................9, 10
                             24   Rules
                             25
                                  Bankruptcy Rule 7024 ...........................................................................................................................8
                             26
                                  Federal Rule of Bankruptcy Procedure 24 .........................................................................................2, 8
                             27
                                  Federal Rule of Civil Procedure 24 ............................................................................................. passim
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE                                        iii                       ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                                                M AIN CASE
                                                                                                        Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                                           5 of . 19-30088
                                  Treatises
                              1
                                  Wright & Miller, 7C Fed. Prac. & Proc. Civ. § 1920 (3d ed.) ...............................................................6
                              2

                              3   Constitutional Provisions

                              4   U.S Const. art. III ......................................................................................................................... passim

                              5

                              6

                              7

                              8

                              9
                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                OPPOSITION TO MOTIONS TO INTERVENE                                        iv                       ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                                               M AIN CASE
                                                                                                       Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                                          6 of . 19-30088
                              1   I.      PRELIMINARY STATEMENT
                              2           PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”),

                              3   as debtors and debtors in possession (collectively, “PG&E” or the “Debtors” or “Plaintiffs”) in the

                              4   above-captioned chapter 11 cases (the “Chapter 11 Cases”), and as Plaintiffs in the above-captioned

                              5   adversary proceeding, respectfully submit this memorandum of points and authorities in opposition

                              6   to the motions to intervene filed by the following parties, collectively (the “Movants”) (their filings,

                              7   the “Motions”):

                              8               •   NextEra Energy, Inc. and NextEra Energy Partners, L.P. (“NextEra”),

                              9               •   Consolidated Edison Development, Inc. (“CED”),

                             10               •   Mojave Solar LLC (“Mojave Solar”),

                             11               •   First Solar, Inc. and Willow Springs Solar 3, LLC (“First Solar”),

                             12               •   Vantage Wind Energy LLC and KES Kingsburg, L.P. (“Vantage/KES”),

                             13               •   Calpine Corporation, Clearway Energy, Inc. and Clearway Energy Group LLC,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                   Crockett Cogeneration, Diablo Winds, LLC, EDF Renewables, Inc., Exelon
      767 Fifth Avenue




                             15                   Corporation (“Exelon”) and AV Solar Ranch 1, LLC (“AVSR”), Marubeni

                             16                   Corporation, Middle River Power and MRP San Joaquin Energy, LLC, NRG Energy,

                             17                   Inc., Southern Power Company, Topaz Solar Farms LLC, and TerraForm Power, Inc.

                             18                   (the “Calpine Movants”),

                             19               •   Enel Green Power North America, Inc. (“Enel”),

                             20               •   FTP Power LLC (“sPower”),

                             21               •   Capital Dynamics, CA Flats Solar 150, LLC, Lost Hills Solar, LLC, Blackwell Solar,

                             22                   LLC, Parrey, LLC, and North Star Solar, LLC (the “CapDyn Parties”).1

                             23           Knowing that PG&E would be seeking Chapter 11 protection, and presumably seeking to

                             24   preempt this Court’s determination of its own jurisdiction, various counterparties to wholesale power

                             25   purchase agreements (“PPAs”) with PG&E2 initiated proceedings before the Federal Energy

                             26   Regulatory Commission (“FERC”), requesting an order that “PG&E may not abrogate, amend, or

                             27
                                  1
                             28        The Debtors are parties to at least 387 wholesale power purchase agreements. Wan Decl. ¶ 10,
                                       [AP Dkt. 3].
                                  2
                                       NextEra, Exelon and AVSR (collectively, the “FERC Complainants”).
                                OPPOSITION TO MOTIONS TO INTERVENE                   1                        ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                          M AIN CASE
                                                                                  Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                     7 of . 19-30088
                              1   reject in a bankruptcy proceeding any rates, terms, and conditions of its wholesale power purchase

                              2   agreements subject to the Commission’s jurisdiction without first obtaining approval from the

                              3   Commission.”3 (the “FERC Proceedings”). In response, FERC issued orders on January 25, 2019

                              4   and January 28, 2019 expressly declining to review the specific PPAs to which the FERC

                              5   Complainants were parties, but concluding that “this Commission and the bankruptcy courts have

                              6   concurrent jurisdiction to review and address the disposition of wholesale power contracts sought to

                              7   be rejected through bankruptcy”4 (the “FERC Orders”).

                              8          Upon filing these Chapter 11 Cases, the Debtors commenced this adversary proceeding (the

                              9   “Adversary Proceeding”) for the limited purpose of preventing FERC from usurping this Court’s

                             10   exclusive authority to approve or deny the Debtors’ requests to assume or reject executory contracts

                             11   under section 365 of the Bankruptcy Code. No individual PPA is at issue in this proceeding and, as

                             12   the Debtors have previously explained, they have not made any decisions regarding whether to
Weil, Gotshal & Manges LLP




                             13   assume or reject any PPAs, including those to which the Movants are parties. Complaint ¶ 2, [AP
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   Dkt. 1]. Given that this Adversary Proceeding merely seeks to resolve a purely jurisdictional dispute

                             15   and not to take any substantive action with respect to any PPA, the Debtors properly named only

                             16   FERC as a defendant, who is more than capable of adequately representing any interest in and

                             17   litigating issues relating to its jurisdiction. While the Movants attempt to make more of this

                             18   Adversary Proceeding in an effort to support intervention, their Motions miss the mark and should

                             19   be denied for several reasons.

                             20          First, the Movants lack Article III standing to intervene in this Adversary Proceeding because

                             21   the injury that they would purportedly suffer should the Debtors be granted the relief they seek is not

                             22   concrete and the Movants have no particularized interest in a purely jurisdictional dispute not

                             23   seeking review of, or any substantive relief with respect to, any PPA.

                             24          Second, the Movants do not satisfy the standards for intervention under Federal Rule of Civil

                             25   Procedure 24 (“Rule 24”), as made applicable in its entirety to this Adversary Proceeding by Federal

                             26
                             27   3
                                      Compl., Ex. 1 (“NextEra FERC Order”) ¶ 1, [AP Dkt. 1-2]; Compl., Ex. 2 (“Exelon FERC
                                      Order”) ¶ 1, [AP Dkt. 1-3].
                             28   4
                                      NextEra FERC Order ¶ 28; Exelon Order ¶ 28.
                                OPPOSITION TO MOTIONS TO INTERVENE                   2                        ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                          M AIN CASE
                                                                                  Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                     8 of . 19-30088
                              1   Rule of Bankruptcy Procedure 24. They cannot intervene as a matter of right pursuant to Rule 24(a)

                              2   because (i) they do not have a sufficiently protectable interest since PG&E has not sought, and may

                              3   never seek, to reject any of the Movants’ PPAs; (ii) their PPAs are not at issue in this Adversary

                              4   Proceeding, and (iii) as demonstrated by the speed with which FERC issued its orders, it will

                              5   adequately represent any interest they have in the purely jurisdictional dispute in this Adversary

                              6   Proceeding, especially given that FERC is litigating these same issues in another bankruptcy case

                              7   and has shown itself interested in and more than capable of fighting issues relating to its jurisdiction.

                              8   Nor should the Movants be permitted to intervene pursuant to Rule 24(b) because, among other

                              9   things, they have not shown that they would provide any new arguments beyond those already

                             10   advanced by FERC. Opening the floodgates to additional parties risks needlessly complicating this

                             11   Adversary Proceeding.

                             12   II.    BACKGROUND
Weil, Gotshal & Manges LLP




                             13          A.      The Movants Entered into Power Purchase Agreements with PG&E Before
 New York, NY 10153-0119




                                                 Bankruptcy
      767 Fifth Avenue




                             14
                                         The Movants are non-parties to this Adversary Proceeding. They are among the hundreds of
                             15
                                  entities who entered into PPAs with PG&E before it filed for bankruptcy. Entities like the Movants
                             16
                                  routinely enter into PPAs with power providers like PG&E. See NextEra Mem. at 2; CED Mem. at
                             17
                                  1; Mojave Solar Mem. at 1; First Solar Mem. at 1; Vantage/KES Mem. at 5; Calpine Movants Mem.
                             18
                                  at 1; Enel Mem. at 1; sPower Mem. at 1; CapDyn Parties Mem. at 1.
                             19
                                         B.      FERC Claimed Authority over this Court’s Power to Reject Contracts.
                             20
                                         In response to the Debtors’ January 13, 2019 announcement of their intent to file for
                             21
                                  bankruptcy protection, Movants NextEra and Exelon initiated actions before FERC and requested
                             22
                                  FERC to prohibit PG&E from rejecting in bankruptcy any of its PPAs without first obtaining
                             23
                                  approval from FERC. See NextEra Mem. at 3; Exelon Suppl. Mem. at 2. As NextEra admits,
                             24
                                  “[m]ore than a dozen other utility companies and associations representing large utilities and solar
                             25
                                  and wind generating resources filed responses in support of the [NextEra] FERC Complaint.”
                             26
                                  NextEra Mem. at 3.
                             27
                                         PG&E made clear in the FERC Proceedings, and it remains the case now, that “any harm to
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE                    3                        ADV. PRO. NO. 19-03003
                             Case: 19-03003 Doc# 72 Filed: 02/11/19                                           M AIN CASE
                                                                                   Entered: 02/11/19 08:37:26 Page       NO25
                                                                                                                      9 of . 19-30088
                              1   [the Movants] is purely speculative” because PG&E has not reached any determination whether, if at

                              2   all, it will reject any PPAs. See Answer of Pacific Gas and Electric Company at 2, NextEra Energy,

                              3   Inc., et al. v. Pac. Gas & Elec. Co., Dkt. No. EL 19-35-000 (Jan. 22, 2019), [AP Dkt. 10, Exhibit B].

                              4   PG&E also noted, among other things, that the FERC Complainants either declined to apply the

                              5   Mobile-Sierra doctrine5 or waived the right to make the type of FERC filing that is contemplated in

                              6   their FERC Complaints. Id. at 5.

                              7             On January 25, 2019 and January 28, 2019, just days after the commencement of the FERC

                              8   Action, FERC issued the FERC Orders. FERC proclaimed that “if [PG&E] files for bankruptcy,

                              9   PG&E may not abrogate, amend or reject in a bankruptcy proceeding any rates, terms and conditions

                             10   of its wholesale power purchase agreements subject to [FERC]’s jurisdiction without first obtaining

                             11   approval from [FERC].” NextEra FERC Order ¶ 1; Exelon FERC Order ¶ 1. FERC pronounced

                             12   that “a rejection of a Commission-jurisdictional contract in a bankruptcy court alters the essential
Weil, Gotshal & Manges LLP




                             13   terms and conditions of the contract and the filed rate; thus this Commission’s jurisdiction is
 New York, NY 10153-0119




                                  implicated, and our approval is required.” NextEra FERC Order ¶ 29; Exelon FERC Order ¶ 26.
      767 Fifth Avenue




                             14

                             15   With respect to PG&E’s observation regarding Mobile-Sierra waivers, FERC explained that “we are

                             16   not reviewing the specific agreements here, but rather explaining the Commission’s concurrent

                             17   jurisdiction with respect to wholesale power agreements.” NextEra FERC Order ¶ 31 (emphasis

                             18   added).

                             19             C.     The Debtors Filed for Bankruptcy and Sought Enforcement of the Automatic Stay
                             20             On January 29, 2019, the Debtors filed voluntary petitions under chapter 11 of the

                             21   Bankruptcy Code. The Debtors also filed the Debtors’ Complaint for Declaratory Judgment and

                             22   Preliminary and Permanent Injunctive Relief (the “Adversary Complaint”) [AP Dkt. 1] and the

                             23   Debtors’ Motion for Preliminary Injunction and Memorandum of Points and Authorities in Support

                             24   (the “Injunction Motion”) [AP Dkt. 2].

                             25             The Debtors reiterated in the Adversary Complaint that they “have not made any decisions

                             26   5
                                      Under the Mobile-Sierra doctrine, “setting aside a contract rate” requires a finding of
                                      “unequivocal public necessity” or “extraordinary circumstances.” Morgan Stanley Capital Grp.
                             27       Inc. v. Pub. Util. Dist. No. 1 of Snohomish Cty., Wash., 554 U.S. 527, 550 (2008) (quoting
                                      Permian Basin Area Rate Cases, 390 U.S. 747, 822 (1968) and Arkansas Louisiana Gas Co. v.
                             28       Hall, 453 U.S. 571, 582 (1981)).
                                OPPOSITION TO MOTIONS TO INTERVENE     4                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  10NOof. 19-30088
                                                                   25
                              1   yet regarding whether to assume or reject any PPAs in these Chapter 11 Cases.” Compl. ¶¶ 2. As

                              2   the Movants admit, their PPAs are merely “among the PPAs [that the Debtors] may [consider] for

                              3   rejection.” See, e.g., CED Mem. at 3 (emphasis added).

                              4             The gravamen of the Adversary Proceeding is whether this Court has exclusive jurisdiction

                              5   over the Debtors’ ability to assume or reject its PPAs. Specifically, the Adversary Complaint seeks a

                              6   declaratory judgment that the bankruptcy court has “exclusive jurisdiction over the Debtors’ rights to

                              7   reject [any of its PPAs] under section 365 of the Bankruptcy Code,” as well as “further declaring that

                              8   FERC does not have ‘concurrent’ jurisdiction, or any jurisdiction, over the determination of whether

                              9   the Debtors’ rejection of any of their PPAs should be authorized, and that the Debtors do not need to

                             10   obtain approval from FERC to reject any of their PPAs.” Compl. ¶¶ 2, 50. The Debtors also seek an

                             11   order under section 362 of the Bankruptcy Code to enforce “the automatic stay as to the FERC

                             12   Proceedings, any entity’s attempt to enforce the FERC Order[s],” and any actions “that would
Weil, Gotshal & Manges LLP




                             13   attempt to divest or otherwise nullify or impede this Court’s exclusive authority to approve or deny
 New York, NY 10153-0119




                                  the Debtors’ requests to assume or reject executory contracts under section 365 of the Bankruptcy
      767 Fifth Avenue




                             14

                             15   Code.” Compl. ¶ 2.6

                             16   III.      THE COURT SHOULD DENY THE MOTIONS

                             17             A.      The Movants Lack Article III Standing

                             18             Article III of the Constitution limits the “judicial power” to the resolution of “cases” and

                             19   “controversies,” restricting the adjudicatory power of the federal courts to situations where the

                             20   exercise of the judicial power is “a necessity in the determination of real, earnest and vital

                             21   controversy.” Valley Forge Christian Coll. v. Americans United for Separation of Church & State,

                             22   Inc., 454 U.S. 464, 471 (1982) (citing Chicago & Grand Trunk R. Co. v. Wellman, 143 U.S. 339,

                             23   345, (1892)). The case-or-controversy requirement “ensures both that the legal issues presented to

                             24   the court are sharpened by the presence of concrete adversity and that judicial review is sought by

                             25   those who have a direct stake in the outcome.” Oregon Prescription Drug Monitoring Program v.

                             26
                             27   6
                                         The Adversary Proceeding is not intended to displace or preempt any rights the California Public
                                         Utilities Commission (“CPUC”) may have in connection with the Debtors’ rejection decisions.
                             28          However, the Debtors reserve all of their rights in that respect.
                                OPPOSITION TO MOTIONS TO INTERVENE     5                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  11NOof. 19-30088
                                                                   25
                              1   U.S. Drug Enf’t Admin., 860 F.3d 1228, 1233 (9th Cir. 2017) (citing Diamond v. Charles, 476 U.S.

                              2   54, 62 (1986)).

                              3          The Constitution does not recognize a difference between the original parties to a lawsuit and

                              4   intervenors. See Town of Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1647-48 (2017)

                              5   (holding that intervenors must have Article III standing); see also Arizonans for Official English v.

                              6   Arizona, 520 U.S. 43, 64 (1997) (“Standing to sue or defend is an aspect of the case-or-controversy

                              7   requirement.” (emphasis added)). Indeed, the case-or-controversy requirement is especially

                              8   important given the wide powers, both great and small, conferred upon parties to a proceeding.

                              9   When a motion to intervene is granted, an intervenor “become[s] a party,” Karcher v. May, 484 U.S.

                             10   72, 77 (1987), and becomes “entitled to litigate fully on the merits once intervention has been

                             11   granted.” See Wright & Miller, 7C Fed. Prac. & Proc. Civ. § 1920 (3d ed.). And because an

                             12   intervenor is entitled to the full range of powers of a party to an action, including the power to file
Weil, Gotshal & Manges LLP




                             13   dispositive motions, Article III requires the federal courts to take special care to ensure that a
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   would-be intervenor has standing. Cf. South Carolina v. North Carolina, 558 U.S. 256, 288 (2010)

                             15   (Roberts, C.J., concurring and dissenting in part) (“And all this for what? . . . [w]here he presents no

                             16   new questions, a third party can contribute usually most effectively and always most expeditiously

                             17   by a brief amicus curiae and not by intervention.”) (citation omitted).

                             18          As explained below, the Movants lack Article III standing to intervene in this Adversary

                             19   Proceeding because (1) the purported injury that they will suffer if the Debtors’ requested relief is

                             20   granted is not concrete and (2) the Movants lack a particularized stake in the purely jurisdictional

                             21   dispute in this Adversary Proceeding between the Debtors and FERC. The Motions should therefore

                             22   be denied for lack of standing.

                             23                     1.   The Movants’ Hypothesized Injury is Not Concrete
                             24          “A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist.” Spokeo, Inc. v.
                             25   Robins, 136 S. Ct. 1540, 1548 (2016). It is axiomatic that the “injury in fact” required to establish
                             26   constitutional standing must be “an invasion of a legally protected interest which is (a) concrete and
                             27   particularized . . . and (b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defs. of
                             28   Wildlife, 504 U.S. 555, 560 (1992) (internal citation omitted).
                                OPPOSITION TO MOTIONS TO INTERVENE     6                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  12NOof. 19-30088
                                                                   25
                              1           The Movants’ purported interest in the Adversary Proceeding is “the outcome of the Debtors’

                              2   attempt to reject the PPAs,” NextEra Mem. at 10. But the Debtors are not attempting to reject any

                              3   PPA in this adversary proceeding but instead seek to establish that only this Court, without

                              4   interference or further approval from FERC, can decide if the Debtors can assume or reject any of

                              5   their PPAs.

                              6           The Movants’ hypothesized injury is also far from concrete, and none of their arguments

                              7   establish otherwise. As an initial matter, the mere fact that certain of the Movants were parties to the

                              8   FERC Proceedings that prompted the FERC Orders does not establish a concrete injury. While the

                              9   Debtors recognize that certain of the Movants initiated the proceedings before FERC, FERC

                             10   expressly stopped short of declaring the rights of the Movants or any of PG&E’s PPA counterparties.

                             11   NextEra FERC Order at 1, 14; Exelon FERC Order at 1, 12. Instead, the direct focus of those orders

                             12   was PG&E itself, as evinced by FERC’s pronouncement that “this Commission and the bankruptcy
Weil, Gotshal & Manges LLP




                             13   courts have concurrent jurisdiction to review and address the disposition of wholesale power
 New York, NY 10153-0119




                                  contracts sought to be rejected through bankruptcy.” NextEra FERC Order at 14; Exelon FERC
      767 Fifth Avenue




                             14

                             15   Order at 12.

                             16           Nor does the Movants’ conclusory assertion that they have a “pecuniary interest” in FERC’s

                             17   declaration of “concurrent” jurisdiction establish a concrete injury for Article III standing purposes.

                             18   See, e.g., NextEra Mem. at 8. The FERC Orders are plainly not pecuniary—they are jurisdictional.

                             19   They merely state FERC’s opinion that it can exercise “concurrent” jurisdiction over certain

                             20   bankruptcy proceedings.

                             21                   2.      The Movants Lack a Particularized Stake in the Outcome of this Adversary
                                                          Proceeding
                             22
                                          The Supreme Court has repeatedly held that “[f]or an injury to be ‘particularized,’ it ‘must
                             23
                                  affect the plaintiff in a personal and individual way.’” Spokeo, 136 S. Ct. at 1548 (internal citation
                             24
                                  omitted). The corollary to the particularity requirement is the “reluctance to entertain generalized
                             25
                                  grievances.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 n.3 (2014).
                             26
                                  If a plaintiff’s only injury is the allegation that “the law . . . has not been followed,” then that “injury
                             27

                             28
                                OPPOSITION TO MOTIONS TO INTERVENE     7                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  13NOof. 19-30088
                                                                   25
                              1   is precisely the kind of undifferentiated, generalized grievance” that does not make out an

                              2   injury-in-fact. See Lance v. Coffman, 549 U.S. 437, 442 (2007).

                              3          The Movants’ concern that the Debtors will stay or enjoin FERC from interfering in these

                              4   proceedings by exercising its purported “concurrent” jurisdiction is quite literally a concern that

                              5   FERC’s declaration of the law “has not been followed.” Although the Debtors do not doubt that the

                              6   Movants—as with many others—are concerned about the effects of PG&E’s chapter 11 case, the

                              7   Movants are, at most, a “concerned bystander” in this Adversary Proceeding about a jurisdictional

                              8   dispute with FERC. Valley Forge, 454 U.S. at 473. For instance, NextEra’s interests are not unique

                              9   to NextEra—they are, at most, an interest in how FERC extemporizes on its own jurisdiction, an

                             10   interest shared by a potentially large number of individuals and entities who might also have an

                             11   opinion on this subject but no concrete stake in its outcome. Moreover, the fact that the FERC Order

                             12   specifically noted that FERC it is “not reviewing the specific agreements,” NextEra FERC Order
Weil, Gotshal & Manges LLP




                             13   ¶ 31, and was instead concerned entirely with defining FERC’s own jurisdiction, further undermines
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   the Movants’ contention that they can assert standing in this jurisdictional dispute on their purported

                             15   interests in the PPAs.

                             16          Thus, taken together with the absence of an actual concrete injury, the interest that the

                             17   Movants seek to protect on intervention is insufficient to establish Article III standing.

                             18          B.      The Movants Also Do Not Satisfy the Standard for Intervention Under Rule 24

                             19          Even if Movants had Article III standing, the Movants also fail to meet the requirements for

                             20   intervention pursuant to Rule 24.7 “Bankruptcy Rule 7024 incorporates Rule 24 into adversary

                             21   proceedings in bankruptcy.” In re Molasky, 843 F.3d 1179, 1182 n.2 (9th Cir. 2016). See Fed. R.

                             22   Bankr. P. 7024.

                             23

                             24   7
                                      Movants also failed to include “a pleading that sets out the claim or defense for which
                                      intervention is sought” that could apprise both the Court and the other litigants of its interests.
                             25       See Fed. R. Civ. P. 24(c); Fed. R. Bankr. P. 7024. Circuit courts and bankruptcy courts routinely
                                      deny intervention for lack of compliance with Rule 24(c)’s requirements. See Abramson v.
                             26       Pennwood Inv. Corp., 392 F.2d 759, 761 (2d Cir. 1968) (“appellant’s reference in his motion
                                      papers to the allegations of the original complaint was insufficient to comply with the
                             27       requirements of Rule 24(c)”); In re Shubh Hotels Pittsburgh, LLC, 495 B.R. 274, 280 (Bankr.
                                      W.D. Pa. 2013) (“[f]ailure to comply with the requirements of Rule 24(c) will generally result in
                             28       the denial of a motion to intervene”). This insufficiency suffices to deny Movants’ applications.
                                OPPOSITION TO MOTIONS TO INTERVENE     8                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  14NOof. 19-30088
                                                                   25
                              1          In adversary proceedings, Rule 24 affords three means for nonparties to intervene. The first

                              2   two, Rule 24(a)(1) and (2), provide “Intervention of Right”:

                              3                  On timely motion, the court must permit anyone to intervene who:
                                                 (1) is given an unconditional right to intervene by a federal statute; or
                              4                  (2) claims an interest relating to the property or transaction that is the
                                                 subject of the action, and is so situated that disposing of the action may
                              5                  as a practical matter impair or impede the movant’s ability to protect
                                                 its interest, unless existing parties adequately represent that interest.
                              6
                                         The third means to become a party, under Rule 24(b), is by “Permissive Intervention”:
                              7
                                                 (1) In General. On timely motion, the court may permit anyone to
                              8                  intervene who:
                              9                      (A) is given a conditional right to intervene by a federal statute; or
                                                     (B) has a claim or defense that shares with the main action a
                             10                          common question of law or fact.

                             11          As addressed below, the Movants have variously asserted (i) a supposed unconditional right

                             12   to intervene under Rule 24(a)(1) through Section 1109(b) of the Bankruptcy Code, (ii) satisfaction of
Weil, Gotshal & Manges LLP




                             13   the right to intervene under Rule 24(a)(2), and (iii) entitlement to permissive intervention under Rule
 New York, NY 10153-0119




                                  24(b). The Movants are mistaken on all three fronts.
      767 Fifth Avenue




                             14

                             15                  1.      Section 1109(b) of the Bankruptcy Code Does Not Grant Movants “An
                                                         Unconditional Right” To Intervene.
                             16
                                         A few of the Movants, CED, Mojave Sol, First Solar, CalPine Movants, Enel, and sPower in
                             17
                                  particular, assert that Section 1109(b) grants them “an unconditional right” to intervene in the
                             18
                                  Adversary Proceeding under Rule 24(a)(1). See CED Mem. at 4; Mojave Sol Mem. at 3; First Solar
                             19
                                  Mem. at 3; CalPine Movants Mem. at 11; Enel Mem. at 3; sPower Mem. at 3.8 It is not surprising
                             20
                                  that not all of the Movants made this argument because it is incorrect as a matter of law.
                             21
                                         Section 1109(b) refers to parties in interest who may participate in a bankruptcy case, not an
                             22
                                  adversary proceeding. “A case under Chapter 11 is commenced by the filing of a bankruptcy
                             23
                                  petition. . . . An adversary proceeding is not a ‘case under Chapter 11,’ but a separate law suit to
                             24
                                  which only the parties in that action have standing.” Nemee v. Cnty. of Calaveras (In re Nemee),
                             25
                                  Case No. 09-93249-E-11, Adv. Pro. No. 09-9088, 2012 Bankr. WL 8123401, at *5 (Bankr. E.D. Cal.
                             26
                             27   8
                                   “A party in interest, including the debtor, the trustee, a creditors’ committee, an equity security
                                  holders’ committee, a creditor, an equity security holder, or any indenture trustee, may raise and may
                             28   appear and be heard on any issue in a case under this chapter [11].” 11 U.S.C. § 1109(b).
                                OPPOSITION TO MOTIONS TO INTERVENE     9                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  15NOof. 19-30088
                                                                   25
                              1   Jan. 27, 2012) (emphasis added); see also Phar-Mor, Inc. v. Coopers & Lybrand, 22 F.3d 1228,

                              2   1233 (3d Cir. 1994).

                              3          In the Ninth Circuit—and elsewhere—Section 1109(b) “does not grant an unconditional right

                              4   to intervene in adversary proceedings under Rule 24(a)(1).” In re Catholic Bishop of N. Alaska, No.

                              5   ADV F08-90019-DMD, 2009 WL 8446700, at *1–2 (Bankr. D. Alaska Mar. 25, 2009) (discussing

                              6   Phar–Mor, Inc., 22 F.3d 1228 (3rd Cir. 1994), In re Caldor Corp., 303 F.3d 161, 176 (2d Cir. 2002),

                              7   and Fuel Oil Supply v. Gulf Oil Corp., 762 F.2d 1283, 1285 (5th Cir. 1985), “conclud[ing] that

                              8   § 1109(b) does not grant an unconditional right to intervene in adversary proceedings under Rule

                              9   24(a)(1)”); see also Fuel Oil Supply, 762 F.2d at 1285 (finding committee did not have an

                             10   unconditional right to intervene in an adversary proceeding).

                             11          Therefore, the Movants cannot claim an automatic right to appear in an Adversary

                             12   Proceeding under Section 1109(b) “[m]erely because they are creditors of the Plaintiff-Debtors.”
Weil, Gotshal & Manges LLP




                             13   Nemee, 2012 Bankr. WL 8123401, at *5. In fact, such a conclusion would lead to an absurd result
 New York, NY 10153-0119




                                  because it would be unreasonable to conclude that the universe of “all wholesale [PPAs] implicated
      767 Fifth Avenue




                             14

                             15   by the bankruptcy proceedings” provide an automatic right for intervening in the jurisdictional

                             16   dispute with FERC in this Adversary Proceeding. Cf. Calpine Movants Mem. at 9. Rather, Movants

                             17   are required to make the requisite showing under Rule 24(a)(2) or Rule 24(b) “to interpose in, or

                             18   become a party to [this Adversary Proceeding] already instituted.” U.S. ex rel. Eisenstein v. City of

                             19   New York, New York, 556 U.S. 928, 933 (2009). But, as discussed below, the Movants cannot make

                             20   the requisite showing to intervene pursuant to Rule 24(a)(2) or Rule 24(b), and the Court should

                             21   deny the Motions for that reason as well.

                             22                  2.      The Movants Cannot Meet Rule 24(a)(2)’s Requirements for Intervention as of
                                                         Right.
                             23
                                         “An applicant for intervention as of right must satisfy [all] four criteria under Federal Rule of
                             24
                                  Civil Procedure 24(a)(2).” Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir.
                             25
                                  2009) (affirming denial of intervention as of right under Rule 24(a)(2)). Indeed, “[f]ailure to satisfy
                             26
                                  any one of the requirements is fatal to the application, and [the Court] need not reach the remaining
                             27
                                  elements if one of the elements is not satisfied.” Id. (emphasis added). Under Rule 24(a)(2):
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    10                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  16NOof. 19-30088
                                                                   25
                                                 (1) the applicant must timely move to intervene; (2) the applicant must
                              1                  have a significantly protectable interest relating to the property or
                                                 transaction that is the subject of the action; (3) the applicant must be
                              2                  situated such that the disposition of the action may impair or impede
                                                 the party’s ability to protect that interest; and (4) the applicant’s
                              3                  interest must not be adequately represented by existing parties.
                              4   Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). Here, the Movants are unable to satisfy
                              5   at least three of the requirements of Rule 24(a)(2): (1) the Movants fail to “claim[] an interest
                              6   relating to the property or transaction that is the subject of the [Adversary Proceeding]”; (2) the
                              7   Movants fail to show that “disposition of the [Adversary Proceeding] action may impair or impede
                              8   [their] ability to protect that interest”; and (3) the Movants cannot show that their interests are not
                              9   already adequately represented by FERC.
                             10                         a.     Movants fail to claim a significantly protectable interest relating to the
                                                               jurisdiction dispute that is the subject of the Adversary Proceeding.
                             11
                                         “The United States Supreme Court has interpreted this requirement to mean that the applicant
                             12
                                  must have a ‘significantly protectable interest.’” Med. Protective Co. v. Pang, Civ. No. 05-2924-
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  PHX-SMM, 2006 WL 1544192, at *3–8 (D. Ariz. June 1, 2006) (denying intervention where the
      767 Fifth Avenue




                             14
                                  movant “lack[ed] any legally protectable interest that would be directly altered by the instant case.”)
                             15
                                  (quoting Donaldson v. United States, 400 U.S. 517, 531 (1971), superseded by statute on other
                             16
                                  grounds as stated in United States v. New York Tel. Co., 644 F.2d 953, 956 (2d Cir. 1981)).
                             17
                                  Notably, “[c]ircuit courts have applied different standards in determining whether a ‘significantly
                             18
                                  protectable interest’ exists.” Med. Protective Co., 2006 WL 1544192, at *3.
                             19
                                         Under the Ninth Circuit’s standard, “[t]he requirement of a significantly protectable interest
                             20
                                  is generally satisfied when ‘the interest is protectable under some law, and . . . there is a relationship
                             21
                                  between the legally protected interest and the claims at issue.’” Arakaki, 324 F.3d at 1084 (9th Cir.
                             22
                                  2003) (quoting Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993)). Neither the Movants’
                             23
                                  economic interests, nor the relationship between their purported interests and issues actually in
                             24
                                  dispute in this Adversary Proceeding rise to the level of a “significantly protectable interest” under
                             25
                                  this test. “The Ninth Circuit has made clear . . . that pure economic expectancy is not a legally
                             26
                                  protected interest for purposes of intervention.” Med. Protective Co., 2006 WL 1544192, at *3. “To
                             27
                                  trigger a right to intervene, an economic interest must be [1] concrete and [2] related to the
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    11                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  17NOof. 19-30088
                                                                   25
                              1   underlying subject matter of the action.” U.S. v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir.

                              2   2004).

                              3            As explained above in the Article III standing analysis, the Movants have not and cannot

                              4   demonstrate an economic interest that is concrete. The Debtors have not even determined yet

                              5   whether any PPAs will be rejected in bankruptcy, much less have they indicated an intent to reject

                              6   any of the Movants’ PPAs. Additionally, even assuming that the Movants had a concrete interest,

                              7   which they do not, they cannot tie that interest to the subject matter of the Adversary Proceeding—

                              8   the resolution of the scope of this Court’s exclusive jurisdiction will not, in itself, have any impact

                              9   on the Movants’ economic interest in their PPAs.

                             10            Ninth Circuit case law underscores these points. For example, in S. California Edison Co. v.

                             11   Lynch, 307 F.3d 794, 803 (9th Cir.), modified, 307 F.3d 943 (9th Cir. 2002), and certified question

                             12   answered sub nom. S. California Edison Co. v. Peevey, 31 Cal. 4th 781, 74 P.3d 795 (2003), the
Weil, Gotshal & Manges LLP




                             13   Ninth Circuit affirmed the denial of motions to intervene filed by wholesale generators of electricity,
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   as well as the California Manufacturers and Technology Association (CMTA) in an action brought

                             15   by Southern California Edison for injunctive and declaratory relief against the Commissioners of the

                             16   California Public Utilities Commission involving rate regulation. Although the electricity

                             17   wholesalers claimed that SoCal Edison owed them over $260 million, “the pending litigation would

                             18   not resolve those claims.” Id. at 803. The Court found that their claim fell “far short of the ‘direct,

                             19   non-contingent, substantial and legally protectable’ interest required for intervention as a matter of

                             20   right.” Id. (quoting Dilks v. Aloha Airlines, 642 F.2d 1155, 1157 (9th Cir. 1981)). Like the

                             21   electricity wholesalers in S. California Edison, the pending Adversary Proceeding would not resolve

                             22   any issues regarding the Movants’ individual PPAs but instead seeks resolution of a threshold

                             23   jurisdictional question. Thus, any purported interests the Movants’ may have vis-à-vis the PPAs are

                             24   “far short of the ‘direct, non-contingent, substantial and legally protectable’ interest[s]” needed to

                             25   intervene in this purely jurisdictional dispute here.

                             26            Moreover, in S. California Edison, although the CMTA argued that its 800 members

                             27   “purchase[d] significant quantities of electricity from SoCal Edison,” the Ninth Circuit nonetheless

                             28   found this to present “an undifferentiated, generalized interest in the outcome of an ongoing action

                                OPPOSITION TO MOTIONS TO INTERVENE    12                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  18NOof. 19-30088
                                                                   25
                              1   [that was] too porous a foundation on which to premise intervention as of right.” Id. (quoting Public

                              2   Serv. Co. of N.H. v. Patch, 136 F.3d 197, 205 (1st Cir. 1998)). Here, over 30 counterparties to

                              3   PG&E’s PPAs have filed motions to intervene. The Movants assert being, repetitively, among “the

                              4   largest electric power and energy infrastructure companies in North America and a leader in the

                              5   renewable energy industry,” see NextEra Mem. at 1, and “the nation’s largest energy service

                              6   companies,” see CED Mem. at 1, etc. Moreover, according to some of the Movants, “the FERC

                              7   Order applies to all [PPAs] implicated by the bankruptcy proceeding.” See Calpine Movants Mem.

                              8   at 9. It is impossible to escape the conclusion that such an “an undifferentiated, generalized interest

                              9   in the outcome of an ongoing action is too porous a foundation on which to premise intervention as

                             10   of right.” S. California Edison, 307 F.3d at 803.

                             11          Given that the Movants are unable to satisfy this requirement, the Court “need not reach the

                             12   remaining elements” and may deny the Movants’ motions to intervene on this basis alone.
Weil, Gotshal & Manges LLP




                             13   Nevertheless, several additional independent bases exist for denial of the Motions.
 New York, NY 10153-0119
      767 Fifth Avenue




                             14                          b.     This Adversary Proceeding would not, as a practical matter, impair or
                                                                impede the Movants’ ability to protect their interest.
                             15
                                         This factor “presupposes that the prospective intervenor has a protectable interest.” Nw.
                             16
                                  Forest Res. Council v. Glickman, 82 F.3d 825, 838 (9th Cir. 1996). Where, as here, the Movants
                             17
                                  lack a protectable interest in the proceeding, a motion to intervene should be denied. Id.
                             18
                                         The determination of this factor has included whether “an absentee would be substantially
                             19
                                  affected in a practical sense by the determination made in an action.” Citizens for Balanced Use v.
                             20
                                  Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011) (emphasis added). Practically speaking,
                             21
                                  the Adversary Proceeding concerns the scope of this Court’s jurisdiction versus the scope of FERC’s
                             22
                                  jurisdiction. If this Court were to deny the Movants’ motions to intervene in the Adversary
                             23
                                  Proceeding, such a denial would result in no impact to the Movants’ interests because the Adversary
                             24
                                  Proceeding will provide no determination on the assumption or rejection of the PPAs, which are the
                             25
                                  Movants’ purported “pecuniary interests.” NextEra Mem. at 8.
                             26
                                         Overstating their hand, the Movants seek to obfuscate the FERC jurisdictional dispute, the
                             27
                                  only issue in the Adversary Proceeding, by inaccurately representing that the Debtors are
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    13                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  19NOof. 19-30088
                                                                   25
                              1   “attempt[ing] to reject the PPAs.” See, e.g., id. at 10. In fact, as PG&E has repeatedly reiterated, it

                              2   has made no determination whether to accept or reject any of Movants’ PPAs. Nor has FERC

                              3   claimed that its FERC Orders concerned any particular PPA. Putting aside the Movants’ false

                              4   assertion that the Debtors are attempting to reject the PPAs, all that remains is the Movants’ desire to

                              5   uphold the FERC Orders’ determination of FERC’s purported concurrent jurisdiction concerning the

                              6   PPAs. But such a general interest in having one forum or another to hear potential future disputes

                              7   simply is not sufficient grounds for intervention.

                              8          The actual issue in dispute in the Adversary Proceeding is the Debtors’ attempt to enforce the

                              9   automatic stay and seek a declaratory judgment regarding the Court’s exclusive jurisdiction. The

                             10   Movants cry wolf at “the untenable position of having obtained the FERC Order in the FERC

                             11   Proceeding while being precluded from participating in the Adversary Proceeding” and lament that

                             12   the “Debtors seek to address precisely the same issues” in the Adversary Proceeding that were
Weil, Gotshal & Manges LLP




                             13   addressed in the FERC Proceedings. NextEra Mem. at 10. Aside from the fact that these
 New York, NY 10153-0119




                                  contentions cannot be accurate given that only this Court can decide the scope of section 362’s
      767 Fifth Avenue




                             14

                             15   application upon PG&E’s commencement of these Chapter 11 cases (see In re Gruntz, 202 F.3d

                             16   1074, 1083, 1087 (9th Cir. 2000)), the Movants’ complaints do not establish any basis for

                             17   intervention. Simply put, there was no estate and there were no bankruptcy rights until the Debtors

                             18   commenced these Cases. FERC cannot simply declare by fiat that if and when PG&E, or any other

                             19   party to a PPA, files for Chapter 11 protection only FERC has the last word on whether the debtors

                             20   can assume or reject their PPAs.

                             21          Similarly, the scope of this Court’s exclusive jurisdiction to authorize the Debtors’ decisions

                             22   to assume or reject executory contracts has no direct effect on the Movants’ “pecuniary interests,”

                             23   and does not undermine the Movants’ ability to protect those interests. The Movants’ conclusory

                             24   assertions that “the dispositive legal questions already decided in the FERC Proceeding[s] may be

                             25   decided by this Court to [Movants’] detriment without [their] participation” fail to even indicate

                             26   what detriment might befall them, let alone describe how the Movants would be impaired or

                             27   impeded from protecting their here-undefined interest. See e.g., NextEra Mem. at 10–11. The

                             28   Movants fail to show any consequences of their absence from this Adversary Proceeding beyond not

                                OPPOSITION TO MOTIONS TO INTERVENE    14                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  20NOof. 19-30088
                                                                   25
                              1   participating itself. If the Debtors seek to reject any of the Movants’ PPAs, the Movants will be

                              2   parties to those proceedings. But because that is not the subject of this Adversary Proceeding, the

                              3   Movants cannot make their showing for intervention of right on this basis, either.

                              4                          c.     The Movants’ interests are already adequately represented in the
                                                                Adversary Proceeding.
                              5
                                         Finally, the Movants fail to demonstrate why FERC, the entity that issued the FERC Orders
                              6
                                  with lightning speed, knowing that PG&E’s bankruptcy filing was imminent, will not adequately
                              7
                                  champion efforts to maintain its own jurisdictional pronouncements.
                              8
                                         The Ninth Circuit examines three factors to determine the adequacy of representation:
                              9
                                                 (1) whether the interest of a present party is such that it will
                             10                  undoubtedly make all of a proposed intervenor’s arguments;
                                                 (2) whether the present party is capable and willing to make such
                             11                  arguments; and
                                                 (3) whether a proposed intervenor would offer any necessary elements
                             12                  to the proceeding that other parties would neglect.
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Arakaki, 324 F.3d at 1086. As an initial matter, the Movants fail to “sufficiently address the
      767 Fifth Avenue




                             14
                                  controlling standards,” and, even standing alone, this warrants denial of their intervention motion.
                             15
                                  See Ballesteros v. MERS, No. 2:13-CV-01239-GMN, 2013 WL 6405037, at *1 (D. Nev. Dec. 3,
                             16
                                  2013) (denying unopposed motion to intervene for failure to “sufficiently address the controlling
                             17
                                  standards”). That said, the “most important factor” for whether a proposed intervenor is adequately
                             18
                                  represented by a present party to the action is “how the [intervenor’s] interest compares with the
                             19
                                  interests of existing parties.” Arakaki, 324 F.3d at 1086; Perry, 587 F.3d at 950–51. Here, both
                             20
                                  FERC and the Movants share the “ultimate objective” of preserving the FERC Orders. Arakaki, 324
                             21
                                  F.3d at 1086. Note that “[d]ivergence of tactics and litigation strategy is not tantamount to
                             22
                                  divergence over the ultimate objective of the suit.” Perry, 587 F.3d at 949. “Where the party and
                             23
                                  the proposed intervenor share the same ‘ultimate objective,’ a presumption of adequacy of
                             24
                                  representation applies, and the intervenor can rebut that presumption only with a ‘compelling
                             25
                                  showing’ to the contrary.” Perry, 587 F.3d at 951; see also Nw. Forest Res. Council, 82 F.3d at 838
                             26
                                  (9th Cir. 1996) (denying intervention where potential intervenor “allege[d] only minor differences in
                             27
                                  opinion” with the original party and sought “the same limited interpretation” of a statute).
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    15                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  21NOof. 19-30088
                                                                   25
                              1          The Movants assert that their “interests are not congruent” with those of the parties to the

                              2   Adversary Proceeding. NextEra Mem. at 11. But “congruence” is not the relevant legal standard in

                              3   the Ninth Circuit. See Nw. Forest Resource, 82 F.3d at 838 (9th Cir. 1996) (“minor differences in

                              4   opinion” are insufficient). Rather, the Movants must show that FERC will not make all of

                              5   intervenor’s proposed arguments and that FERC is not “capable and willing to make such

                              6   arguments.” See Perry, 587 F.3d at 953. The Movants fail to make such a showing. Their two

                              7   principal contentions—that Movants “have the greatest pecuniary stake in upholding the FERC

                              8   Order[s]” and that FERC is a mere “neutral governmental unit”—do not move the needle. Indeed,

                              9   the Movant’s pecuniary interests in their PPAs are not at issue in the Adversary Proceeding and were

                             10   not even relied on by FERC in issuing the FERC Orders. The Movants also fail to acknowledge that

                             11   FERC has shown that it is more than capable of arguing in favor of its jurisdiction given its vigorous

                             12   arguments in the First Energy bankruptcy, which is currently on appeal and in which FERC is
Weil, Gotshal & Manges LLP




                             13   participating. See FirstEnergy Solutions Corp. et al., Case No. 18-50757 (Bankr. N.D. Ohio). Thus,
 New York, NY 10153-0119




                                  “the record establishes that the [FERC] are capable and willing to make the [Movants’] arguments,”
      767 Fifth Avenue




                             14

                             15   whereas the Movants have “failed to make a ‘compelling showing’ that [FERC] will not mount an

                             16   adequate defense.” Perry, 587 F.3d at 952.

                             17          The Movants also insist that FERC lacks the Movants’ familiarity with Movants’ PPAs and

                             18   the contractual relationship needed to develop a complete record before the Court. This is a non-

                             19   sequitur. Not one of the PPAs is at issue in this Adversary Proceeding and the Court need not

                             20   consider any terms or conditions of any of those PPAs in order to rule on the Debtors’ preliminary

                             21   injunction concerning jurisdictional issues. Indeed, just as FERC did not need to examine any one

                             22   PPA to make its jurisdictional pronouncements, neither will this Court in ruling on the preliminary

                             23   injunction. The Movants’ only abiding interest in the Adversary Proceeding is accordingly the

                             24   perpetuation of the FERC Orders, and in this regard the Movants and FERC’s interests are

                             25   coextensive and directly aligned. Indeed, it is likely that FERC’s interest in asserting its jurisdiction

                             26   is even greater than the Movants. “Given the identity of interests, the presumption of adequate

                             27   representation applies.” Perry, 587 F.3d at 951–52. See also Nw. Forest Resource Council, 82 F.3d

                             28   at 838 (“minor differences” are insufficient). Given that FERC is uniquely positioned to champion

                                OPPOSITION TO MOTIONS TO INTERVENE    16                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  22NOof. 19-30088
                                                                   25
                              1   its own cause as relates to the jurisdictional issues at the heart of this Adversary Proceeding, the

                              2   Movants’ quest to intervene as of right should appropriately be denied.

                              3                  3.      The Movants Cannot Satisfy The Requirements for Permissive Intervention
                                                         Under Rule 24(b)
                              4
                                          Under Ninth Circuit law, permissive intervention under Rule 24(b) may be granted where the
                              5
                                  applicant “shows (1) independent grounds for jurisdiction; (2) the motion is timely; and (3) the
                              6
                                  applicant’s claim or defense, and the main action, have a question of law or a question of fact in
                              7
                                  common.” Perry, 587 F.3d at 955 (quoting Nw. Forest Res. Council, 82 F.3d at 839). Rule 24(b)(3)
                              8
                                  also requires courts to consider whether the intervention will “unduly delay or prejudice the
                              9
                                  adjudication of the original parties’ rights.” Id. Courts may also consider other factors, including
                             10
                                  “the nature and extent of the intervenors’ interest” and “whether the intervenors’ interests are
                             11
                                  adequately represented by other parties.” Perry, 587 F.3d at 955 (quoting Spangler v. Pasadena City
                             12
                                  Bd. Of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977).
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                          The Movants here argue that the question of FERC’s jurisdiction is a “common question of
      767 Fifth Avenue




                             14
                                  law” that overlaps between the FERC Proceedings, this Adversary Proceeding, and any motion that
                             15
                                  might eventually contemplate rejecting a Movant PPA. See, e.g., NextEra Mem. at 12. The
                             16
                                  Movants also point to the timeliness of their motions, having been filed within days of the Debtors
                             17
                                  commencing the bankruptcy cases and this Adversary Proceeding, and the consequent lack of delay
                             18
                                  or prejudice. See, e.g., id. Lastly, the Movants argue that no independent jurisdictional basis is
                             19
                                  required because the Movants assert “no new claims.” See id. (quoting Freedom from Religion
                             20
                                  Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011)). The Movants’ contentions miss the
                             21
                                  mark.
                             22
                                          Notably absent from the Movants’ arguments is any serious contention that they would
                             23
                                  provide any material new arguments in addition to those already available to be advanced in the
                             24
                                  Adversary Proceeding by FERC. Nor could the Movants realistically make such a contention given
                             25
                                  FERC’s regulatory role, its views on the scope of its jurisdiction and its recent history of litigating
                             26
                                  these same jurisdictional issues in other bankruptcy cases. This is critical because, under Ninth
                             27
                                  Circuit law, it is not an abuse of discretion to deny a request for permissive intervention pursuant to
                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    17                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  23NOof. 19-30088
                                                                   25
                              1   Rule 24(b) where, as here, potential intervenors have “no new evidence or arguments to introduce

                              2   into the case.” See Perry v. Schwarzenegger, 630 F.3d 898, 906 (9th Cir. 2011).

                              3          Heeding Rule 24(b)(3)’s mandate to account for whether the intervention will “unduly delay

                              4   or prejudice the adjudication of the original parties’ rights,” it is apparent that permitting every PPA

                              5   counterparty to intervene would also be a procedural nightmare and could result in significant delays

                              6   to resolving the jurisdictional issue in the Adversary Proceeding. The Court need look no further

                              7   than the flood of counterparties that submitted motions to intervene as proof that granting the

                              8   Motions would open the floodgates to a deluge of ancillary motion practice and an increased burden

                              9   on this Adversary Proceeding.

                             10          Moreover, as with intervention as of right under Rule 24(a)(2), it is appropriate to deny

                             11   permissive intervention (as well as intervention as of right) here because “[a]ny differences [between

                             12   the Movants and FERC] are rooted in style and degree, not the ultimate bottom line.” Perry, 587
Weil, Gotshal & Manges LLP




                             13   F.3d at 949. Furthermore, because Movants persist in trying to argue over their superior knowledge
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   of the PPAs and the consequences of the PPAs where the Debtors have not made any determinations

                             15   whether to reject any of those PPAs, the Court should deny permissive intervention to join the

                             16   Adversary Proceeding to avoid “extraneous legal and factual issues that [Plaintiff’s] lawsuit would

                             17   not otherwise invoke.” Lilith Games (Shanghai) Co. v. uCool, Inc., No. 15-CV-01267-SC, 2015 WL

                             18   4914694, at *4 (N.D. Cal. Aug. 17, 2015) (quoting UMG Recordings, Inc. v. Bertelsmann AG, 222

                             19   F.R.D. 408, 414-15 (N.D. Cal. 2004)).

                             20

                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    18                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  24NOof. 19-30088
                                                                   25
                                  IV.    CONCLUSION
                              1
                                         For all the reasons set forth above, the Debtors respectfully request that the Court deny the
                              2
                                  Movants’ motions to intervene.
                              3
                                  Dated: February 11, 2019
                              4                                           WEIL, GOTSHAL & MANGES LLP
                              5                                           KELLER & BENVENUTTI LLP
                              6

                              7                                            /s/ Peter J. Benvenutti
                                                                                        Peter J. Benvenutti
                              8

                              9                                            Proposed Attorneys for Debtors and Debtors in
                                                                           Possession
                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                OPPOSITION TO MOTIONS TO INTERVENE    19                        ADV. PRO. NO. 19-03003
                                                                                               M
                              Case: 19-03003 Doc# 72 Filed: 02/11/19 Entered: 02/11/19 08:37:26 AIN CASE
                                                                                                 Page  25NOof. 19-30088
                                                                   25
